NOTE: This order is n0np1'ecedential.
United States Court of AppeaIs
for the FederaI Circuit
STRECK, INC., _
Plaintiff-Appellee,
V.
RESEARCH & DIAGNOSTIC SYSTEMS, INC. and
TECHNE CORPORATION,
Defen,dants-Appellants.
2011-1044
¢
Appeal from the United States District; C0urt for the
District of Nebraska in case n0. 06-CV-0458, Chief Judge
J0seph F. Batai110n. .
ON MOTION
Bef0re RADER, Chief Judge, FRIEDMAN and LINN, C'ircuit
Judges.
FR1EDMAN, Circuiz Ju,dge.
ORDER
Research & Diagn0stic Systems, Inc. and Tech11e C0r-
p0rati0n (c011ective1y "Research & Diagn0stic Systems")
move for a stay, pending disposition of this appea1, of the

STRECK V. RESEA.RCH & DIAGNOSTIC 2
permanent injunction entered by the United States Dis-
trict Court for the District of Nebraska. Streck, lnc.
opposes. Research & Diagnostic Systems replies.
To obtain a stay, pending appeal, a movant must es-
tablish a strong likelihood of success on the merits or,
failing that, nonetheless demonstrate a substantial case
on the merits provided that the harm factors militate in
its favor. Stando:rd Hcwen,s Prods. v. Gencor Indu,s., 897
F.2d 511, 513 (Fed. Cir. 1990) (citing Hilton v. Braunskill,
481 U.S. 770, 778 (1987)). In deciding whether to grant a
stay, pending appeal, this court “assesses the m0vant’s
chances of success on the merits and weighs the equities
as they affect the parties and the public.” E.I. du Pont de
Nemours & Co. u. Phillips Petr0leum Co., 835 F.2d 277,
278 (Fed. Cir. 1987); see also Stan,dard Hcwens Prods.,
897 F.2d at 513.
Based on the arguments in the motions papers, and
without prejudicing the ultimate disposition of this case
by a merits pane1, we determine that Research 82 Diag-
nostic Systems has not met its burden to obtain a stay of
the permanent injunction.
Upon consideration thereof,
IT ls ORDERED THAT:
The motion is denied Any other pending motions are
denied as moot.
FoR THE CoURT
 1 8  /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Kurt J. Niederluecke, Esq.
§
5
Floyd R. Nation, Esq. u_S_ noonan lN1f0R
§§
§§
Tl‘lE FEDE
JA.N 1 3Z0l1
.W|HORBA|.Y
0|.EH(